STEAKLEY, Justice,
dissenting.
I agree with the writing and the judgment of the Court of Civil Appeals and in respectfully dissenting would add only this.
We had best confine judicial review to the record certified by the Commissioner and from this determine if the applicant has discharged its factual burden under Sections 2.01-2.08 of Art. 852a. See Gerst v. Nixon, 411 S.W.2d 350 (Tex.1966), where we wrote:
The substantial procedural change in this rule by the 1963 Act was to make the record of the Commissioner’s hearing rather than evidence produced originally in court the basis from which it must be determined if the evidence conclusively required affirmative findings relating to the matters mentioned in subsections (3) and (4) of Section 2.08. (Italics added for emphasis).
Perhaps it is not amiss to consider the application and attached documents noticed by the Commissioner but not offered in *935evidence at the administrative hearing, to determine if the jurisdiction of the Commissioner was invoked. This was clearly the purpose of the “notice” of these documents by the hearing officer here: “ . . . the Commissioner will take official and judicial knowledge of the fact that the application contains all the prerequisites . . .
But the court has gone much farther than this. Approved is the action of the trial court in expanding the certified record to include the application and all of the attached exhibits “for the facts stated therein.” This is justified on the theory that “through the process of official notice” all is a part of the record whether or not introduced in evidence at the administrative hearing, and whether or not included in the certified record. Citizens of Texas Savings and Loan Association v. Lewis, 483 S.W.2d 359 (Tex.Civ.App.1972, writ ref’d n. r. e.), is cited in support. But this decision merely holds that the Commissioner may “notice” the application and his official records for the purpose of determining if his jurisdiction to decide the issues of public need, profitable operation and undue harm to existing associations, has been properly invoked.
Not only this but the court has also sanctioned the use by the hearing officer of the information contained in the application and attached exhibits “in reporting the underlying facts supporting his order,” notwithstanding these documents were not offered in evidence by the applicant.
As I see it, this raises serious questions of due process by reason of the absence of opportunity for cross-examination. Moreover, the administrative process is confused as to the initial burden on the applicant, and one is left to wonder at what point and under what showing are facts to be considered as established and subject to refutation.
POPE, J., joins in this Dissent.